The plaintiff in error, Otto Childers, was tried and convicted in the county court of Pushmataha county on an information charging that he did sell, barter, and otherwise furnish to H.G. Williams and Houston Simpson whisky, and his punishment assessed at a fine of $50 and imprisonment in the county jail for 30 days. From the judgment rendered in pursuance of the verdict, he appeals.
The evidence shows the sale of the whisky as alleged in the information and the payment of the sum of 50 cents. As a witness in his own behalf the defendant admits the delivery of the whisky, but denies that he received any pay for the same. From a careful examination of the record, we find the evidence sufficient to sustain the verdict, and no material error was committed upon the trial.
The judgment is therefore affirmed. *Page 200